263 F.2d 494
105 U.S.App.D.C. 48
Laura V. BROOKS, Appellant,v.CAPITAL TRANSIT COMPANY, a body corporate Appellee.
No. 14593.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 26, 1959.Decided Feb. 5, 1959.

James C. Gregg, Washington, D.C., for appellant.  Mr. Hugh Lynch, Jr., Washington, D.C., also entered an appearance for appellant.
Mr. Francis L. Casey, Jr., Washington, D.C., submitted on the brief for appellee.
Before EDGERTON, BAZELON, and BASTIAN, Circuit Judges.
PER CURIAM.


1
The plaintiff in a suit for alleged negligence appeals from a judgment dismissing the cause on the defendant's oral motion at pretrial.  We find no error.


2
Affirmed.